 Fill in this information to identify the case:

 Debtor 1          Julie A. Fox
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Northern District     of __________
                                                           of Ohio
                                                      District

 Case number           19-51920-amk
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              U.S. Bank Trust National Association, as
                   Trustee of the SCIG Series III Trust
 Name of creditor: _______________________________________                                                      3
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          7 ____
                                                        ____ 0 ____
                                                                 6 ____
                                                                     4              Must be at least 21 days after date         09/01/2020
                                                                                                                                _____________
                                                                                    of this notice


                                                                                    New total payment:                                1,029.59
                                                                                                                                $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: Change  in escrow.
                                                                                       ___________________________________________
                __________________________________________________________________________________________________

                                                     270.65
                   Current escrow payment: $ _______________                      New escrow payment:                   309.92
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1


         19-51920-amk                 Doc       FILED 08/06/20             ENTERED 08/06/20 12:03:58                          Page 1 of 5
Debtor 1         Julie  A. Fox
                 _______________________________________________________                        Case number         19-51920-amk
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                                Date     08/06/2020
                                                                                                         ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   Authorized  Agent for Secured Creditor
                                                                                                         ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                    Email bknotifications@ghidottiberger.com
                                                                                                      ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2


          19-51920-amk                 Doc             FILED 08/06/20                ENTERED 08/06/20 12:03:58                      Page 2 of 5
                                                                                                                   PAGE 1 OF 2

                                                                                                     Annual Escrow Account
                                                                                                      Disclosure Statement
   314 S. Franklin Street, 2nd Floor
   P.O. Box 517
   Titusville, PA 16354                                                       ACCOUNT NUMBER:
   1-800-327-7861
   https://myloanweb.com/BSI                                      004    1461287064_ESCROWDISCSTMT_200727

                                                                               DATE: 07/27/20

                                               39
            RANDALL E FOX                                                     PROPERTY ADDRESS
            JULIE A FOX                                                       13277 BURSLEY RD
            13277 BURSLEY RD                                                  SPENCER, OH 44275
            SPENCER, OH 44275


 PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
 YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
 IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 09/01/2020
 THROUGH 08/31/2021.
           -------- ANTICIPATED PAYMENTS FROM ESCROW 09/01/2020 TO 08/31/2021 ---------
 HOMEOWNERS F/P                                                 $1,140.51
 COUNTY TAX                                                     $2,578.58
 TOTAL PAYMENTS FROM ESCROW                                     $3,719.09
 MONTHLY PAYMENT TO ESCROW                                         $309.92
           ------ ANTICIPATED ESCROW ACTIVITY 09/01/2020 TO 08/31/2021 ---------
                  ANTICIPATED PAYMENTS                                                        ESCROW BALANCE COMPARISON
 MONTH       TO ESCROW           FROM ESCROW               DESCRIPTION                 ANTICIPATED              REQUIRED

                                                    STARTING BALANCE -->             $2,226.01                   $1,809.96
 SEP            $309.92                                                              $2,535.93                   $2,119.88
 OCT            $309.92                                                              $2,845.85                   $2,429.80
 NOV            $309.92                                                              $3,155.77                   $2,739.72
 DEC            $309.92                $1,140.51 HOMEOWNERS F/P                      $2,325.18                   $1,909.13
                                       $1,289.29 COUNTY TAX                     L1-> $1,035.89              L2->   $619.84
 JAN            $309.92                                                              $1,345.81                     $929.76
 FEB            $309.92                                                              $1,655.73                   $1,239.68
 MAR            $309.92                                                              $1,965.65                   $1,549.60
 APR            $309.92                                                              $2,275.57                   $1,859.52
 MAY            $309.92                                                              $2,585.49                   $2,169.44
 JUN            $309.92                $1,289.29 COUNTY TAX                          $1,606.12                   $1,190.07
 JUL            $309.92                                                              $1,916.04                   $1,499.99
 AUG            $309.92                                                              $2,225.96                   $1,809.91
                --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
 IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
 ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $416.05.
                                         CALCULATION OF YOUR NEW PAYMENT
 PRIN & INTEREST                                                                  $719.67
 ESCROW PAYMENT                                                                   $309.92
 NEW PAYMENT EFFECTIVE 09/01/2020                                               $1,029.59
 YOUR ESCROW CUSHION FOR THIS CYCLE IS $619.84.




                                   ********** Continued on reverse side ************




                         IF YOUR SURPLUS IS $50 OR GREATER, BSI FINANCIAL SERVICES WILL
                         SEND YOU A REFUND CHECK, PROVIDED YOUR LOAN IS CURRENT.

                         IF YOUR SURPLUS IS LESS THAN $50, THE FUNDS WILL REMAIN IN
                         YOUR ESCROW ACCOUNT.




19-51920-amk               Doc     FILED 08/06/20                 ENTERED 08/06/20 12:03:58                           Page 3 of 5
                                                                                                                                                                                                 PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 09/01/2019 AND ENDING 08/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.
   YOUR PAYMENT BREAKDOWN AS OF 09/01/2019 IS:
   PRIN & INTEREST                                                                                                                          $719.67
   ESCROW PAYMENT                                                                                                                           $270.65
   BORROWER PAYMENT                                                                                                                         $990.32
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                          $1,645.87                     $10,977.32-
   SEP                  $270.65                         $0.00       *                                                                                                       $1,916.52                     $10,977.32-
   OCT                  $270.65                         $0.00       *                                                                                                       $2,187.17                     $10,977.32-
   NOV                  $270.65                         $0.00       *                                                                                                       $2,457.82                     $10,977.32-
   DEC                  $270.65                         $0.00       *          $1,126.43                               HOMEOWNERS F/P                             T->         $541.30                     $12,117.83-
   DEC                                                                                                     $1,140.51 * HOMEOWNERS F/P
   DEC                                                                         $1,060.74                               COUNTY TAX
   JAN                  $270.65                      $0.00          *                                      $1,289.29 * COUNTY TAX                                             $811.95             A-> $13,407.12-
   FEB                  $270.65                      $0.00          *                                                                                                       $1,082.60                 $13,407.12-
   MAR                  $270.65                  $1,568.60          *                                                                                                       $1,353.25                 $11,838.52-
   APR                  $270.65                    $313.72          *                                                                                                       $1,623.90                 $11,524.80-
   MAY                  $270.65                    $313.72          *                                                                                                       $1,894.55                 $11,211.08-
   JUN                  $270.65                    $313.72          *          $1,060.74                               COUNTY TAX                                           $1,104.46                 $12,186.65-
   JUN                                                                                                     $1,289.29 * COUNTY TAX
   JUL               $270.65                      $313.72 *                                                                                                                 $1,375.11                     $11,872.93-
   AUG               $270.65
                  __________                        $0.00
                                               __________                    __________                  __________                                                         $1,645.76                     $11,872.93-
                    $3,247.80                    $2,823.48                     $3,247.91                   $3,719.09


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $541.30. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $13,407.12-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
19-51920-amk                                Doc                FILED 08/06/20                                   ENTERED 08/06/20 12:03:58                                                             Page 4 of 5
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                    CERTIFICATE OF SERVICE
           On August 6, 2020, I served the foregoing documents described as Notice of Mortgage
    Payment Change on the following individuals by electronic means through the Court’s ECF
    program:
            COUNSEL FOR DEBTOR
            Michael J. Moran                  mike@gibsonmoran.com

            TRUSTEE
            Keith Rucinski                   efilings@ch13akron.com

            I declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.
                                                             /s/ Brandy Carroll
                                                             Brandy Carroll

            On August 6, 2020, I served the foregoing documents described as Notice of Mortgage
    Payment Change on the following individuals by depositing true copies thereof in the United States
    mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
    follows:


     Debtor
     Julie A. Fox
     13277 Bursley Road
     Spencer, OH 44275

            I declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.
                                                             /s/ Brandy Carroll
                                                             Brandy Carroll




19-51920-amk     Doc      FILED 08/06/20        ENTERED 08/06/20 12:03:58              Page 5 of 5
